Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is response to 02/28/2020. Claims 1-15 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Drawings
The drawings filed on 02/28/2020 are accepted by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed in light of the Applicant’s argument and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to independent claims the prior art of record Jiang et al (US Patent No. 10,701,545) in view of Ninomiya (US Publication No. 2015/0254667), further in view of Smith (US Pub. No. 2003/0132944), further in view of Ornellas et al. (WO Pub. No. 02/23316) alone or in combination fails to anticipate or render obvious the claim invention, 	

Jiang et al. (prior art on the record) teaches a file sending method, applied to a first terminal sending the file to a target terminal, where the first terminal enables a Bluetooth low energy (Bluetooth Low Energy, BLE) function and a Wireless Direct Wi-Fi direct function. Further, a first terminal shares a file with a target terminal. Both the first terminal and a second terminal enable a BLE function and a Wi-Fi direct function. The file sharing method may include the first terminal performs scanning on the BLE broadcast channel to obtain the broadcast packet sent by the second terminal, then parse the broadcast packet, to obtain an account identifier of the second terminal. The account identifier includes a user ID and a nickname. Further, the method determines, based on the account identifier, whether the first terminal stores an account avatar of the second terminal, and if yes, obtain the account avatar of the second terminal. Further the method displays preview information of the second terminal in an optional receiving terminal preview area of the designated application program of the first terminal, where the preview information includes the account identifier and the account avatar. The second terminal displayed in the optional receiving terminal preview area is a discoverable second terminal.


Ninomiya et al. (prior art on the record) teaches a system for performing a payment settlement or a commercial transaction. Further, the system includes payment settlement terminal device 1 that includes non-secure information processing unit 2, performs the authentication processing using the authentication information, and in a case where it is normally authenticated, performs the payment settlement processing. In the authentication processing, when the authentication screen (for example, the PIN input screen or the signature input screen) is displayed on display unit 29, CPU 21 designates the position of the authentication information input field (for example, the PIN input field or the signature input field) with respect to touch panel 10. Display unit 29 displays the authentication information input field on the designated position

Smith (prior art on the record) teaches a system for controlling the presentation of information on a display device concerning a collection of objects. A processor receives user inputs defining one or more user-adjustable filters. For each object in the collection, the processor computes an information control value using the one or more filters. Each filter operates on one or more data fields on the objects. The information control value then determines how much information is to be displayed for the object. Furthermore, the user may dynamically adjust parameters of the filters. Thus, the user may control which populations of objects are displayed with a rich set of information and which populations are displayed sparsely.

Ornellas (prior art on the record) teaches a system that providing a business card scanner, a touch-screen monitor, and a digital signature pad electronically connected to a computer, acquiring at least a portion of the information by scanning a business card through the business card scanner, electronically storing the acquired information in the computer, displaying the acquired information on said touch-screen monitor, displaying on the monitor a series of questions relating to the acquired information, displaying on the monitor at least one designated area for the user to touch to provide responses to the questions, requiring user responses to all of the questions before permitting advancing to and displaying a signature screen on the monitor, displaying the signature screen on the monitor wherein the signature screen displays at least a portion of the acquired information and a signature box capable of displaying the user's signature as the user signs the signature pad, electronically receiving and storing in the computer the digital signature from the signature pad, and associating the signature with the information such that the information is invalidated if the signature is altered or deleted 

None of the prior art of record teaches the non-obvious feature of the present invention, “enter a security display state after receiving an instruction for starting the security display state; obtain a current data packet to be displayed, the current data packet to be displayed at least comprising a display address and current data to be displayed corresponding to the display address; and obtain security data corresponding to the security display address from the current data to be displayed in a case that the display address comprises the security display address, securely processing the security data, the security display address being a fixed address; control display the security data at the security display address, the security data being used for a signature operation of the security data after a confirmation instruction of the security data is received; and obtain a security processing result of the security data”, in combined with other limitations as detailed in independent claims. 

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-15 hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.


/MORSHED MEHEDI/Primary Examiner, Art Unit 2432